Citation Nr: 1514397	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-37 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia, and Cleveland, Ohio, respectively.  The matter has otherwise been under the jurisdiction of the Atlanta RO.  In December 2008, the RO denied service connection for a low back disability, PTSD, and bipolar disorder.  In September 2009, the RO denied service connection for headaches and a left ankle condition.

The appeal has been adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran was scheduled to testify at a Board hearing held at the RO (Travel Board hearing) in February 2015, but failed to appear.  However, for the reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran failed to appear for a Travel Board hearing scheduled for February 5, 2015.  However, a review of the electronic claims file does not indicate that the Veteran ever received notice of the date and time of his scheduled hearing.  Instead, there are three letters from the RO to the Veteran indicating that he had been placed on the list of persons waiting to appear at their office for a Travel Board hearing, and that he would be notified of the time and place of the hearing when a date became available.  These letters are dated August 2014, November 2014, and February 5, 2015, the same day that his hearing was actually scheduled for.

Because it appears the Veteran was never notified of the date, time, and location of his hearing, another hearing should be scheduled, and the Veteran must receive proper notification.  Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand these claims to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran's requested Travel Board hearing at the earliest opportunity (or, if he elects, a videoconference hearing instead).  Regardless of the type, notify him of the date, time, and location of his hearing.  Put a copy of this notification letter in the claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




